NEWS RELEASE Contact:Bob Cardon, Dynatronics Corp. 800-874-6251 or 801-568-7000 Dynatronics Net Income Triples in Second Quarter Salt Lake City, Utah (February 1, 2010) – Dynatronics Corporation (NASDAQ: DYNT) today announced results for its fiscal second quarter ended December 31, Net income for the fiscal second quarter increased 245% to $188,299 ($.01 per share), compared to $54,598 ($.00 per share) for the comparable quarter in the prior year. Net income for the six-month period ended December 31, 2009 increased to $256,923 ($.02 per share), compared to a net loss of $84,353 ($.01 per share) for the comparable prior year period. Sales for the quarter were $8,501,437 compared to $8,718,893 for the second quarter of the prior fiscal year.For the six-month period ended December 31, 2009, sales were $16,783,900, compared to $16,715,042 for the same period in the prior fiscal year. “The significant increase in profitability reflects building momentum from the strategies we have implemented over the last two years,” stated Kelvyn H.
